         Case 1:20-cv-00136-MWB Document 33 Filed 08/13/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KELLEY O’DONNELL,                                    No. 1:20:CV-00136

              Plaintiff,                             (Judge Brann)

       v.                                       (Chief Magistrate Judge Schwab)

JOHN WETZEL, et al.,

              Defendants.

                                       ORDER

                                  AUGUST 13, 2020

       Plaintiff filed the instant action on January 27, 2020, and it was assigned to a

magistrate judge for review. Upon designation, a magistrate judge may “conduct

hearings, including evidentiary hearings, and . . . submit to a judge of the court

proposed findings of fact and recommendations.”1 Once filed, this report and

recommendation is disseminated to the parties in the case who then have the

opportunity to file written objections.2

       On July 22, 2020, Chief Magistrate Judge Susan E. Schwab, to whom this

matter is jointly assigned, issued a thorough report and recommendation

recommending that Plaintiff’s case be dismissed. This came after Chief Magistrate

Judge Schwab’s earlier order dated March 17, 2020, wherein Chief Magistrate


1
    28 U.S.C. 636(b)(1)(B).
2
    28 U.S.C. 636(b)(1).
         Case 1:20-cv-00136-MWB Document 33 Filed 08/13/20 Page 2 of 3




Judge Schwab explained to Plaintiff the deficiencies of her Complaint and granted

Plaintiff leave to file an amended complaint. Plaintiff has not filed an amended

complaint.

       No objections to the report and recommendation have been filed. For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”3 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.4

       Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have

conducted a de novo review here and found no error.

       AND NOW, IT IS HEREBY ORDERED that:

       1.     Chief Magistrate Judge Susan E. Schwab’s July 22, 2020 Report and

              Recommendation, Doc. 32, is ADOPTED in full.

       2.     Plaintiff’s case is DISMISSED WITH PREJUDICE.



3
    Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d
    874, 878 (3d Cir.1987) (explaining that judges should give some review to every report and
    recommendation)).
4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.


                                             -2-
 Case 1:20-cv-00136-MWB Document 33 Filed 08/13/20 Page 3 of 3




3.   The Clerk of Court is directed to CLOSE the case file.

                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge




                               -3-
